REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Allowable Subject Matter	2
Conclusion	3


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicant’s claim set received on 6/5/20.  Claims 2-15 are currently pending.


Allowable Subject Matter
Claims 2-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 7, the Applicant’s claimed invention distinguishes over the prior art.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Bhabbur et al (US 9,985,786 B1) is cited to teach cross-device authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/Primary Examiner, Art Unit 2666